Title: The Commissioners to J. D. Schweighauser, 25 May 1778
From: First Joint Commission at Paris,Adams, John
To: Schweighauser, John Daniel


     
     Passy, 25 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:115. Drafted by Adams, this letter, through enclosed extracts from letters of 25 May to John Paul Jones (calendared above) and Jonathan Williams (calendared below), informed Schweighauser that he was the authorized American agent at Brest. The Commissioners directed him to send monthly accounts and to inform them of unusual proposed expenses so that they would not run into debt.
    